                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

KOLBY DUCKETT, DAVID                           )
SCHILLING and DAVID                            )
HOLLOWAY,                                      )
                                               )
               Plaintiffs,                     )
                                               )        No. 1:19-cv-00295
v.                                             )
                                               )        Judge Christopher H. Steger
CHIEF BRIAN HICKMAN,                           )
TED ROGERS and THE CITY                        )
OF COLLEGEDALE, TENNESSEE,                     )
                                               )
               Defendants.                     )

                         FIRST AMENDED SCHEDULING ORDER

       This matter came before the Court upon the parties’ Joint Motion to Extend Deadlines

[Doc. 82]. The Court held a videoconference hearing on this motion on February 10, 2021. Present

representing Plaintiffs was attorney Janie Parks Varnell. Present representing Defendants Ted

Rogers and City of Collegedale, Tennessee, was attorney Aaron Wells. Present representing

Defendant Brian Hickman was attorney Brian Bibb. For good cause shown, the Joint Motion to

Extend Deadlines is GRANTED.

       It is hereby ORDERED that the following amended scheduling deadlines shall be

observed by the parties and will be altered only upon further order of the Court either at the Court's

own initiative or upon motion of a party supported by good cause. All scheduling deadlines and

instructions contained in the original Scheduling Order [Doc. 27] which are not specifically

amended herein shall remain in full force and effect.




                                                      1




Case 1:19-cv-00295-CHS Document 85 Filed 02/11/21 Page 1 of 4 PageID #: 411
        1. Expert Testimony. Disclosure of any experts and expert testimony in
           accordance with Fed. R. Civ. P. 26(a)(2) shall be made by plaintiff on or
           before July 30, 2021, and by defendant on or before August 27, 2021. Such
           disclosures shall include any required written report pursuant to Fed. R. Civ.
           P. 26(a)(2)(B), and/or any required statement for experts not specially
           retained pursuant to Fed. R. Civ. P. 26(a)(2)(c).

        2. Daubert Hearing. If at any time it appears that a Daubert hearing may be
           necessary to determine the admissibility of expert testimony, the parties
           shall notify the Court as soon as possible, but in no event later than October
           8, 2021, of the potential need for a hearing.

        3. Joinder of Parties and Amendments to the Pleadings. If any party wishes
           to join one or more additional parties or amend its pleadings, such joinder
           or motion for leave to amend shall be filed by August 27, 2021.

        4. Final Witness List. On or before September 10, 2021, the parties shall
           provide to all other parties a final witness list in accordance with Fed. R.
           Civ. P. 26(a)(3)(A)(i).

        5. Discovery Deadline. All discovery, including the taking of depositions for
           evidence, shall be completed by September 24, 2021.

        6. Dispositive Motions. All Daubert and dispositive motions under Fed. R.
           Civ. P. 12, and all motions for summary judgment pursuant to Fed. R. Civ.
           P. 56, shall be filed as soon as possible after appropriate discovery has been
           completed, but no later than October 8, 2021. The failure to timely file such
           motions will be grounds to summarily deny them. As discussed in his
           judicial preferences available on the Court’s website, Judge Steger does not
           permit the filing of Statements of Undisputed Material Facts and will
           summarily disregard them.

        7. Final Pretrial Disclosures. On or before November 19, 2021, the parties
           shall make the pretrial disclosures specified in Fed. R. Civ. P.
           26(a)(3)(A)(ii) and (iii). (Deposition testimony and exhibit list). All
           deposition testimony to be offered into evidence must be disclosed to all
           other parties on or before this date. Each party will have ten (10) days after
           service to object to witnesses or exhibits.

        8. Motions in Limine. Any motions in limine must be filed no later than
           December 17, 2021.

        9. Special Requests for Jury Instructions. Each party shall submit jury
           instructions for each cause of action and for each affirmative defense to be

                                                 2




Case 1:19-cv-00295-CHS Document 85 Filed 02/11/21 Page 2 of 4 PageID #: 412
           litigated at trial. The instructions shall set forth each element to be proved,
           who must prove it, and by what standard of proof it must be proved. Each
           party shall also submit instruction(s) as to each type of relief and damages
           sought and a proposed verdict form. Such proposed instructions and verdict
           form, in addition to any other special instructions the parties wish to submit,
           shall be submitted to the Court no later than December 17, 2021, and shall
           be supported by citations of authority pursuant to Local Rule 7.4. Each party
           shall send a copy of the prepared jury instructions as an electronic mail
           attachment            in          Word-compatible             format         to
           steger_chambers@tned.uscourts.gov. There is reserved to counsel for the
           respective parties the right to submit supplemental requests for instructions
           during the course of the trial or at the conclusion of trial upon matters that
           cannot be reasonably anticipated.

        10. Courtroom Technology. At least five (5) days before the final pretrial
            conference, the parties shall disclose to one another and to the Court the
            technology they intend to use in the courtroom during the trial and how they
            intend to use it (e.g., display equipment; data storage, retrieval, or
            presentation devices). This disclosure shall identify: (1) equipment they
            intend to bring into the courtroom to use; and (2) equipment supplied by the
            Court which the parties intend to use. Further, the parties shall also disclose
            to one another the content of their electronic or digital materials and shall
            confirm the compatibility of their planned use of technology with the
            Court's equipment. General information on equipment supplied by the
            Court is available on the Eastern District of Tennessee website
            (www.tned.uscourts.gov). Specific questions about Court-supplied
            equipment should be directed to the presiding judge's courtroom deputy
            (directory available on website).

        11. Final Pretrial Conference. A final pretrial conference will be held in this
            case on January 11, 2022, at 2:00 p.m. (Eastern Time). The parties shall
            prepare and submit a final pretrial order to the Court on or before the date
            of the final pretrial conference.

        12. Trial. The trial of this case will be held before the undersigned United
            States Magistrate Judge beginning on January 25, 2022. The trial is
            expected to last 7 days. Counsel shall be present at 9:00 a.m. to take up any
            preliminary matters which may require the Court's attention. The parties
            shall be prepared to commence trial at 9:30 a.m. on the date which has been
            assigned. Should the scheduled trial date change for any reason, the other
            dates contained in this order shall remain as scheduled. Should the parties
            desire a change in any of the dates contained in this scheduling order, they
            should file a motion and seek an order changing such dates.


                                                  3




Case 1:19-cv-00295-CHS Document 85 Filed 02/11/21 Page 3 of 4 PageID #: 413
     ENTER.

                                        /s/ Christopher H. Steger
                                        UNITED STATES MAGISTRATE JUDGE




                                        4




Case 1:19-cv-00295-CHS Document 85 Filed 02/11/21 Page 4 of 4 PageID #: 414
